                                                                          Case 2:19-cv-05716-SPL Document 1 Filed 12/02/19 Page 1 of 16



                                                                1    David Nowakowski, Bar No. 0035068
                                                                2
                                                                     GILLESPIE, SHIELDS,
                                                                     GOLDFARB & TAYLOR
                                                                3    7319 North 16th Street
                                                                     Phoenix, Arizona 85020
                                                                4
                                                                     Telephone: (602) 870-9700
                                                                5    Fax: (602) 870-9783
                                                                     dnowakowski@gillaw.com
                                                                6
                                                                     Attorney for Plaintiff
                                                                7
                                                                     Please send all Court Documents to:
                                                                8    mailroom@gillaw.com
                                                                9

                                                                10
Telephone (Mesa): (480)-985-4000 ♦ Fax (Mesa): (480) 985-7552




                                                                                        IN THE UNITED STATES DISTRICT COURT
  1630 S. Stapley Drive, Suite 212, Mesa, Arizona 85204




                                                                11
      7319 North 16th Street, Phoenix, Arizona 85020

      Telephone: (602) 870-9700 ♦ Fax: (602) 870-9783




                                                                                              FOR THE DISTRICT OF ARIZONA
          GILLESPIE, SHIELDS, GOLDFARB & TAYLOR




                                                                12

                                                                13
                                                                     HAZEL CORBIN, an individual,
                                                                                                           Case No:
                                                                14
                                                                                       Plaintiff,
                                                                15

                                                                     v.                                        PLAINTIFF’S FLSA AND ARIZONA
                                                                16
                                                                                                              WAGE AND HOUR COMPLAINT AND
                                                                17
                                                                     ARIZONA CITY FIRE DISTRICT,                  DEMAND FOR JURY TRIAL
                                                                18   an Arizona Public Agency,
                                                                     JEFF HEATON and JANE DOE
                                                                19   HEATON, husband and wife.
                                                                20
                                                                                       Defendants.
                                                                21

                                                                22

                                                                23            COMES NOW Hazel “Pepper” Corbin (“Plaintiff” or “Pepper”), by and through
                                                                24
                                                                     her undersigned counsel, and alleges the following in her Complaint against Defendant
                                                                25
                                                                     Arizona City Fire District (“Defendant” or “ACFD”):
                                                                26

                                                                27

                                                                28




                                                                                                              1
                                                                       Case 2:19-cv-05716-SPL Document 1 Filed 12/02/19 Page 2 of 16



                                                                1                           PARTIES, JURISDICTION AND VENUE
                                                                2
                                                                           1.     Plaintiff Pepper is an individual residing in Pinal County Arizona and is
                                                                3
                                                                     employed by Defendant ACFD as defined in 29 U.S.C. § 203(e)(1) and as used in 29
                                                                4

                                                                5    U.S.C. § 207(a) and defined in A.R.S. § 23-350(2).
                                                                6
                                                                           2.     ACFD is an enterprise engaged in commerce in that it meets the definition
                                                                7
                                                                     of public agency as defined in 29 U.S.C. 203(s)(1)(C). ACFD is a fire department. ACFD
                                                                8

                                                                9    is an employer within the meaning of 29 U.S.C. § 203(d) and as used in 29 U.S.C. § 207(a)

                                                                10   and as defined in A.R.S. § 23-350(3).
Telephone (Mesa): (480)-985-4000 ♦ Fax (Mesa): (480) 985-7552
  1630 S. Stapley Drive, Suite 212, Mesa, Arizona 85204




                                                                11
      7319 North 16th Street, Phoenix, Arizona 85020




                                                                           3.     Chief Jeff Heaton is an employer under 29 U.S.C. § 203(d). At all times
      Telephone: (602) 870-9700 ♦ Fax: (602) 870-9783
          GILLESPIE, SHIELDS, GOLDFARB & TAYLOR




                                                                12
                                                                     relevant hereto, Jeff Heaton had the authority to hire and fire ACFD employees, made
                                                                13

                                                                14   wage payment decisions, and exercised operational control of ACFD. Moreover, in all
                                                                15
                                                                     these capacities, including the decisions made regarding Plaintiff’s wages and
                                                                16
                                                                     employment, Heaton was acting directly or indirectly in the interest of ACFD.
                                                                17

                                                                18         4.     At all relevant times, ACFD employed at least twelve (12) full-time
                                                                19   firefighters, EMTs, or Paramedics each week.
                                                                20
                                                                           5.     Defendant ACFD is an Arizona entity and caused events to occur in Arizona
                                                                21

                                                                22
                                                                     out of which this complaint arises by its actions or inactions, and is responsible for

                                                                23   Plaintiff’s damages.
                                                                24
                                                                           6.     Jurisdiction is proper pursuant to 28 U.S.C. §§ 1331, 1337.
                                                                25
                                                                           7.     Venue is proper pursuant to 28 U.S.C. § 1391(b).
                                                                26

                                                                27                               GENERAL ALLEGATIONS
                                                                28
                                                                           8.     Plaintiff began employment with ACFD in 2012.

                                                                                                                2
                                                                       Case 2:19-cv-05716-SPL Document 1 Filed 12/02/19 Page 3 of 16



                                                                1            9.    Plaintiff’s position is to manage ACFD’s payroll, distribute paychecks,
                                                                2
                                                                     process time sheets, ensure bills are paid, and ensure pension benefits are processed and
                                                                3
                                                                     paid.
                                                                4

                                                                5            10.   Plaintiff’s work is primarily clerical; she is not permitted to unilaterally
                                                                6
                                                                     make decisions about ACFD’s budget, payroll, insurance, timekeeping, or any other
                                                                7
                                                                     matter of significance affecting ACFD’s operations.
                                                                8

                                                                9            11.   Pepper regularly worked over 40 hours per week while employed by ACFD.

                                                                10           12.   ACFD regularly failed to pay Pepper overtime wages.
Telephone (Mesa): (480)-985-4000 ♦ Fax (Mesa): (480) 985-7552
  1630 S. Stapley Drive, Suite 212, Mesa, Arizona 85204




                                                                11
      7319 North 16th Street, Phoenix, Arizona 85020




                                                                             13.   Pepper typically started working by 7:00 AM each day.
      Telephone: (602) 870-9700 ♦ Fax: (602) 870-9783
          GILLESPIE, SHIELDS, GOLDFARB & TAYLOR




                                                                12
                                                                             14.   From 2016 to the present date, ACFD has never recorded Pepper’s hours
                                                                13

                                                                14   worked from 7:00 AM to 9:00 AM on the first Monday of each pay period. Instead, ACFD
                                                                15
                                                                     starts recording work hours at 9:00 AM.
                                                                16
                                                                             15.   ACFD’s timekeeping system was inaccurate in other ways. For example, it
                                                                17

                                                                18   rounded minutes down to the nearest hour at the end of the workday.
                                                                19           16.   Beyond failing to record certain hours worked as stated above, ACFD kept
                                                                20
                                                                     time sheets showing Pepper’s hours worked.
                                                                21

                                                                22
                                                                             17.   Prior to July 2017, ACFD classified Pepper as an exempt employee under

                                                                23   FLSA and paid her a salary of approximately $682.69 per work week
                                                                24
                                                                             18.   Based on her job duties, Pepper did not qualify as an exempt employee
                                                                25
                                                                     under the FLSA.
                                                                26

                                                                27           19.   Pepper did not exercise discretion and independent judgment with matters
                                                                28
                                                                     of significance as part of her job duties at ACFD.


                                                                                                                 3
                                                                       Case 2:19-cv-05716-SPL Document 1 Filed 12/02/19 Page 4 of 16



                                                                1           20.    Pepper did not exercise advanced knowledge in a field of science or learning
                                                                2
                                                                     as part of her primary job duties.
                                                                3
                                                                            21.    Pepper did not regularly direct the work of two or more other employees (or
                                                                4

                                                                5    their equivalent) as part of her employment with Defendant.
                                                                6
                                                                            22.    Pepper did not have the authority to unilaterally hire, fire or discipline any
                                                                7
                                                                     employee of ACFD.
                                                                8

                                                                9           23.    In or around July of 2017, Pepper complained to ACFD management that

                                                                10   she believed she was misclassified as an exempt employee.
Telephone (Mesa): (480)-985-4000 ♦ Fax (Mesa): (480) 985-7552
  1630 S. Stapley Drive, Suite 212, Mesa, Arizona 85204




                                                                11
      7319 North 16th Street, Phoenix, Arizona 85020




                                                                            24.    Around July of 2017, ACFD began paying Pepper an hourly wage at a rate
      Telephone: (602) 870-9700 ♦ Fax: (602) 870-9783
          GILLESPIE, SHIELDS, GOLDFARB & TAYLOR




                                                                12
                                                                     of $17.07 per hour. This change indicated ACFD’s admission that Pepper was indeed a
                                                                13

                                                                14   non-exempt employee entitled to hourly wages and overtime.
                                                                15
                                                                            25.    However, ACFD regularly failed to pay Pepper for hours she worked over
                                                                16
                                                                     40 in individual workweeks.
                                                                17

                                                                18          26.    In January of 2018, ACFD increased Pepper’s regular rate to $18.50, but
                                                                19   continued to fail to pay her overtime.
                                                                20
                                                                            27.    ACFD’s policy manual states that non-exempt workers will be paid 1.5
                                                                21

                                                                22
                                                                     times their regular hourly rate for hours worked over 40 per workweek.

                                                                23          28.    On certain timesheets, Pepper’s manager, Chief Jeff Heaton, ignored
                                                                24
                                                                     Pepper’s actual work hours and wrote in his own numbers, only paying her for the
                                                                25
                                                                     numbers he wrote.
                                                                26

                                                                27          29.    For example, in the below image, Heaton wrote “80” where Pepper’s actual
                                                                28
                                                                     hours showed “84.45,” and ACFD paid her for only 80 hours that week.


                                                                                                                  4
                                                                       Case 2:19-cv-05716-SPL Document 1 Filed 12/02/19 Page 5 of 16



                                                                1

                                                                2

                                                                3

                                                                4

                                                                5

                                                                6

                                                                7
                                                                           30.    These hand-made edits appear on almost every time sheet and often resulted
                                                                8

                                                                9    in a reduction of Pepper’s hours below the overtime threshold so that ACFD could avoid

                                                                10   paying Pepper overtime, as shown in her paystub below:
Telephone (Mesa): (480)-985-4000 ♦ Fax (Mesa): (480) 985-7552
  1630 S. Stapley Drive, Suite 212, Mesa, Arizona 85204




                                                                11
      7319 North 16th Street, Phoenix, Arizona 85020

      Telephone: (602) 870-9700 ♦ Fax: (602) 870-9783
          GILLESPIE, SHIELDS, GOLDFARB & TAYLOR




                                                                12

                                                                13

                                                                14

                                                                15

                                                                16         31.    Since July 4, 2019, Pepper has lost $3,642.00 in unpaid overtime, not
                                                                17
                                                                     including liquidated damages.
                                                                18
                                                                           32.    Since July 4, 2019, Pepper has not been paid for 130.26 hours of worktime.
                                                                19

                                                                20         33.    On July 21, 2019, Heaton saw that a former employee who had raised a
                                                                21
                                                                     claim against ACFD to the Arizona Industrial Commission, Derrick Ethington, had parked
                                                                22
                                                                     at Pepper’s house. Ethington’s claim would soon be going to hearing. Heaton had told
                                                                23

                                                                24   Pepper that having anything to do with Ethington’s claim could get her fired. Heaton

                                                                25   called Pepper and made the statement that he saw that she had company, implying that
                                                                26
                                                                     she was meeting with Ethington.
                                                                27

                                                                28




                                                                                                               5
                                                                       Case 2:19-cv-05716-SPL Document 1 Filed 12/02/19 Page 6 of 16



                                                                1           34.    Pepper had also recently complained about the time-clock error and
                                                                2
                                                                     Heaton’s manipulation of time sheets resulting in unpaid wages and unpaid overtime.
                                                                3
                                                                            35.    The next day, on July 22, 2019, Heaton reduced Pepper’s schedule to only
                                                                4

                                                                5    two shifts per week, or 16 hours of work per week.
                                                                6
                                                                            36.    Heaton originally told Pepper the severe reduction in her shifts from full-
                                                                7
                                                                     time to 16 hours per week was decided by ACFD’s Board of Trustees.
                                                                8

                                                                9           37.    However, when Pepper followed-up regarding the reasoning for the

                                                                10   reduction in her hours, Heaton yelled at her, berated her, and told her it was 100% his
Telephone (Mesa): (480)-985-4000 ♦ Fax (Mesa): (480) 985-7552
  1630 S. Stapley Drive, Suite 212, Mesa, Arizona 85204




                                                                11
      7319 North 16th Street, Phoenix, Arizona 85020




                                                                     decision to reduce her hours. This is when Pepper confirmed that Heaton retaliated against
      Telephone: (602) 870-9700 ♦ Fax: (602) 870-9783
          GILLESPIE, SHIELDS, GOLDFARB & TAYLOR




                                                                12
                                                                     her because he believed she was supporting Ethington’s claim against ACFD.
                                                                13

                                                                14          38.    Defendants’ failure to pay overtime hours to Pepper was willful in that it
                                                                15
                                                                     knew or should have known she was non-exempt prior to July 2017 and demonstrated that
                                                                16
                                                                     knowledge by changing her status to an hourly employee that it was obligated to pay
                                                                17

                                                                18   overtime and still did not. Additionally, ACFD’s policy manual references the FLSA and
                                                                19   indicates non-exempt employees will receive overtime, further demonstrating
                                                                20
                                                                     Defendants’ knowledge and willfulness. Beyond that, there is direct evidence from
                                                                21

                                                                22
                                                                     Plaintiff’s time sheets that Heaton willfully ignored Pepper’s overtime hours out and wrote

                                                                23   in lower numbers.
                                                                24
                                                                            39.    Because Defendants’ violations were willful, the statute of limitations
                                                                25
                                                                     should be extended to three years, plus any additional time period under the doctrine of
                                                                26

                                                                27   equitable tolling that this Court or a jury finds just and reasonable under the circumstances.
                                                                28




                                                                                                                   6
                                                                       Case 2:19-cv-05716-SPL Document 1 Filed 12/02/19 Page 7 of 16



                                                                1           40.    Following Plaintiff’s assertion directly to Defendants that she was owed
                                                                2
                                                                     overtime wages, Plaintiff has suffered retaliation at work in the following ways:
                                                                3
                                                                            a.     Chief Heaton, circulated a memorandum directing other employees of
                                                                4

                                                                5                  Defendant not to talk to Plaintiff;
                                                                6
                                                                            b.     Chief Heaton has generally avoided contact and communication with
                                                                7
                                                                                   Plaintiff and only communicates in order to intimidate her, by, for example,
                                                                8

                                                                9                  mentioning he can terminate her at-will;

                                                                10          c.     Chief Heaton accused Plaintiff of opening up mail addressed to him, even
Telephone (Mesa): (480)-985-4000 ♦ Fax (Mesa): (480) 985-7552
  1630 S. Stapley Drive, Suite 212, Mesa, Arizona 85204




                                                                11
      7319 North 16th Street, Phoenix, Arizona 85020




                                                                                   suggesting that it was a Federal Offense. Plaintiff did not open mail
      Telephone: (602) 870-9700 ♦ Fax: (602) 870-9783
          GILLESPIE, SHIELDS, GOLDFARB & TAYLOR




                                                                12
                                                                                   addressed to Chief Heaton. Former Captain Robert Jarvis did open some of
                                                                13

                                                                14                 Chief Heaton’s mail, but only mail that Chief Heaton gave to Jarvis with
                                                                15
                                                                                   specific instructions to open it for him. After Captain Jarvis resigned, Chief
                                                                16
                                                                                   Heaton brought in Plaintiff and accused her of opening mail that was
                                                                17

                                                                18                 addressed to Heaton that was in Jarvis’s office.
                                                                19          d.     Defendants cultivated hostility in the workplace by telling workers not to
                                                                20
                                                                                   speak to Plaintiff and permitting Chief Heaton to order employees not to
                                                                21

                                                                22
                                                                                   speak to Plaintiff (especially about her overtime and wage allegations);

                                                                23          e.     Another two employees, firefighter Kyle Griffeth and Captain Robert Jarvis,
                                                                24
                                                                                   resigned due in part to Chief Heaton’s refusal to pay overtime; and
                                                                25
                                                                            f.     Plaintiff has felt unwelcome and isolated at work since she complained
                                                                26

                                                                27                 about her reduced hours and about Defendant’s failure to pay overtime.
                                                                28




                                                                                                                  7
                                                                       Case 2:19-cv-05716-SPL Document 1 Filed 12/02/19 Page 8 of 16



                                                                1                                               COUNT I
                                                                2
                                                                                VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA
                                                                3
                                                                               41.   Plaintiff incorporates by reference all preceding paragraphs, as if fully stated
                                                                4

                                                                5    herein.
                                                                6
                                                                               42.   The FLSA requires employers pay non-exempt employees one and one-half
                                                                7
                                                                     times the regular rate of pay at which they are employed for all hours worked over forty
                                                                8

                                                                9    (40) hours per workweek. 29 U.S.C. § 207.

                                                                10             43.   Defendants directed Pepper to work, and Pepper regularly worked, in excess
Telephone (Mesa): (480)-985-4000 ♦ Fax (Mesa): (480) 985-7552
  1630 S. Stapley Drive, Suite 212, Mesa, Arizona 85204




                                                                11
      7319 North 16th Street, Phoenix, Arizona 85020




                                                                     of forty (40) hours per workweek in one or more individual workweeks.
      Telephone: (602) 870-9700 ♦ Fax: (602) 870-9783
          GILLESPIE, SHIELDS, GOLDFARB & TAYLOR




                                                                12
                                                                               44.   Pepper has not been, and was not, paid overtime compensation for hours
                                                                13

                                                                14   worked in excess of forty (40) hours per workweek at a rate of one and one half times the
                                                                15
                                                                     regular rate of pay.
                                                                16
                                                                               45.   At all relevant times, Pepper was not exempt from the overtime provisions
                                                                17

                                                                18   of the FLSA, 29 U.S.C. § 207.
                                                                19             46.   Defendants’ actions, policies and/or practices were in violation of the
                                                                20
                                                                     FLSA’s overtime requirements by failing to compensate Pepper for time spent on work
                                                                21

                                                                22
                                                                     activities as described in this Complaint. 29 U.S.C. § 206.

                                                                23             47.   Defendants further violated the FLSA by failing to keep accurate record of
                                                                24
                                                                     all hours worked by their employees, including Pepper. 29 U.S.C. § 211(c).
                                                                25
                                                                               48.   As Defendants did not maintain accurate records of hours worked pursuant
                                                                26

                                                                27   to 29 U.S.C. § 211(c), Pepper will be entitled to damages based upon a reasonable estimate
                                                                28




                                                                                                                     8
                                                                       Case 2:19-cv-05716-SPL Document 1 Filed 12/02/19 Page 9 of 16



                                                                1    built upon just and reasonable inferences from testimony regarding work performed and
                                                                2
                                                                     hours worked. Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680, 687-88 (U.S. 1946).
                                                                3
                                                                               49.   Defendants will not be able to negative the presumption in favor of Pepper
                                                                4

                                                                5    as to damages.
                                                                6
                                                                               50.   Defendants knew or should have known Pepper was a non-exempt
                                                                7
                                                                     employee. Defendants’ failure to compensate Pepper at one and one half times their
                                                                8

                                                                9    regular rate of pay for hours worked in excess of forty (40) hours per workweek, as alleged

                                                                10   herein, was willful, arbitrary, unreasonable, and/or in bad faith. Given Defendants’ willful
Telephone (Mesa): (480)-985-4000 ♦ Fax (Mesa): (480) 985-7552
  1630 S. Stapley Drive, Suite 212, Mesa, Arizona 85204




                                                                11
      7319 North 16th Street, Phoenix, Arizona 85020




                                                                     conduct, the applicable statute of limitations is three years plus a reasonable period of
      Telephone: (602) 870-9700 ♦ Fax: (602) 870-9783
          GILLESPIE, SHIELDS, GOLDFARB & TAYLOR




                                                                12
                                                                     equitable tolling. 29 U.S.C. § 255(a).
                                                                13

                                                                14             51.   As a result of Defendants’ willful FLSA violations, Defendant unlawfully
                                                                15
                                                                     withheld earned and owed wages from Pepper. Accordingly, Defendant is liable under 29
                                                                16
                                                                     U.S.C. § 216(b) for unpaid overtime, as well as liquidated damages, pre and post-judgment
                                                                17

                                                                18   interest, reasonable attorneys’ fees, and costs of this action.
                                                                19                                             COUNT II
                                                                20
                                                                                                        FLSA RETALIATION
                                                                21

                                                                22
                                                                               52.   Plaintiff incorporates by reference all preceding paragraphs, as if fully stated

                                                                23   herein.
                                                                24
                                                                               53.   Section 15(a)(3) of the FLSA states that it is a violation for any person to
                                                                25
                                                                     “discharge or in any other manner discriminate against any employee because such
                                                                26

                                                                27   employee has filed any complaint or instituted or caused to be instituted any proceedings
                                                                28




                                                                                                                     9
                                                                      Case 2:19-cv-05716-SPL Document 1 Filed 12/02/19 Page 10 of 16



                                                                1    under or related to this Act, or has testified or is about to testify in any such proceeding,
                                                                2
                                                                     or has served or is about to serve on an industry committee.”
                                                                3
                                                                            54.    Starting in 2016 and on a repeated basis up through June and July 2019,
                                                                4

                                                                5    Plaintiff complained to her supervisor, Heaton, regarding the time-clock error resulting in
                                                                6
                                                                     withholding of wages.
                                                                7
                                                                            55.    In response to Plaintiff’s complaints about the time clock, Chief Heaton told
                                                                8

                                                                9    her there was nothing he could do to fix the error.

                                                                10          56.    At that time, Plaintiff began calculating unpaid overtime and realized that
Telephone (Mesa): (480)-985-4000 ♦ Fax (Mesa): (480) 985-7552
  1630 S. Stapley Drive, Suite 212, Mesa, Arizona 85204




                                                                11
      7319 North 16th Street, Phoenix, Arizona 85020




                                                                     she had been denied overtime wages for several years.
      Telephone: (602) 870-9700 ♦ Fax: (602) 870-9783
          GILLESPIE, SHIELDS, GOLDFARB & TAYLOR




                                                                12
                                                                            57.    In July 2019, after Plaintiff complained about the time-clock error,
                                                                13

                                                                14   Defendants reduced her hours from 80 per two-week period to 16 in retaliation for her
                                                                15
                                                                     complaint about unpaid overtime.
                                                                16
                                                                            58.    At the same time, Defendants also reduced Plaintiff’s pension plan benefits
                                                                17

                                                                18   from matching Plaintiff’s payment of $165 per pay period to limiting Plaintiff’s payment
                                                                19   to $66/month and matching that lesser amount. This reduction of pension benefits is an
                                                                20
                                                                     additional adverse action taken against Plaintiff in retaliation for complaining about
                                                                21

                                                                22
                                                                     unpaid overtime and wages.

                                                                23          59.    Based on Plaintiff’s complaint to Chief Heaton, Defendants had the
                                                                24
                                                                     reasonable assumption based on Plaintiff’s complaint that she would pursue a claim and/or
                                                                25
                                                                     complaint with the U.S. Department of Labor regarding unpaid overtime.
                                                                26

                                                                27          60.    Defendants made this arrangement to ensure Plaintiff could no longer earn
                                                                28
                                                                     overtime wages.


                                                                                                                  10
                                                                      Case 2:19-cv-05716-SPL Document 1 Filed 12/02/19 Page 11 of 16



                                                                1              61.   As a result of Defendants’ willful conduct, Plaintiff lost work hours of 24
                                                                2
                                                                     hours per week starting in July 2019 and continuing through the present until this matter
                                                                3
                                                                     is resolved.
                                                                4

                                                                5                                                 COUNT III
                                                                6
                                                                                                        FAILURE TO PAY WAGES
                                                                7
                                                                               62.   Plaintiff incorporates by reference all preceding paragraphs, as if fully stated
                                                                8

                                                                9    herein.

                                                                10             63.   This count arises from Defendants’ failure to pay Plaintiff minimum wage
Telephone (Mesa): (480)-985-4000 ♦ Fax (Mesa): (480) 985-7552
  1630 S. Stapley Drive, Suite 212, Mesa, Arizona 85204




                                                                11
      7319 North 16th Street, Phoenix, Arizona 85020




                                                                     and paid sick leave.
      Telephone: (602) 870-9700 ♦ Fax: (602) 870-9783
          GILLESPIE, SHIELDS, GOLDFARB & TAYLOR




                                                                12
                                                                               64.   ACFD was Plaintiff’s “employer” within the meaning of A.R.S. § 23-350.
                                                                13

                                                                14             65.   Plaintiff has been ACFD’s “employee” from the date of her hiring through
                                                                15
                                                                     the present.
                                                                16
                                                                               66.   A.R.S. § 23-355 provides:
                                                                17

                                                                18                   “[I]f an employer, in violation of this chapter, fails to pay
                                                                                     wages due any employee, the employee may recover in a civil
                                                                19                   action against an employer or former employer an amount that
                                                                20                   is treble the amount of the unpaid wages.”

                                                                21             67.   For all of 2016-2019, ACFD did not pay Plaintiff for at least two hours each
                                                                22
                                                                     two-week pay period, for at least 104 unpaid work hours.
                                                                23
                                                                               68.   As a result of ACFD’s willful failure to pay Plaintiff for each hour worked,
                                                                24

                                                                25   Plaintiff has suffered damages subject to treble the amount of lost wages as a penalty, in
                                                                26
                                                                     a total amount to be determined by a jury, but no less than $5,772 ($1,924 * 3).
                                                                27

                                                                28




                                                                                                                    11
                                                                      Case 2:19-cv-05716-SPL Document 1 Filed 12/02/19 Page 12 of 16



                                                                1                                              COUNT IV
                                                                2
                                                                                      Retaliation Pursuant to A.R.S. § 23-364(B), (E), and (G)
                                                                3

                                                                4
                                                                               69.   Plaintiff incorporates by reference all preceding paragraphs, as if fully stated
                                                                5
                                                                     herein.
                                                                6

                                                                7              70.   This count arises from Defendant’s retaliation against Plaintiff for
                                                                8    complaining about not receiving wages for all hours worked.
                                                                9
                                                                               71.   A.R.S. § 23-364(B), (E), and (G) respectively, provide (in relevant part):
                                                                10
Telephone (Mesa): (480)-985-4000 ♦ Fax (Mesa): (480) 985-7552
  1630 S. Stapley Drive, Suite 212, Mesa, Arizona 85204




                                                                11
                                                                                     [B]“No employer or other person shall discriminate or subject
      7319 North 16th Street, Phoenix, Arizona 85020




                                                                                     any person to retaliation for asserting any claim or right under
      Telephone: (602) 870-9700 ♦ Fax: (602) 870-9783




                                                                                     this article…;” “[t]aking adverse action against a person
          GILLESPIE, SHIELDS, GOLDFARB & TAYLOR




                                                                12
                                                                                     within ninety days of a person’s engaging in the foregoing
                                                                13
                                                                                     activities shall raise a presumption that such action was
                                                                14                   retaliation...;”
                                                                15
                                                                                     [E] “A civil action to enforce this article may be maintained in
                                                                16                   a court of competent jurisdiction by a law enforcement officer
                                                                                     or any private party injured by a violation of this article…;”
                                                                17
                                                                                     and
                                                                18
                                                                                     [G] “…Any employer who retaliates against an employee or
                                                                19                   other person in violation of this article shall be required to pay
                                                                20                   the employee an amount set by the commission or a court
                                                                                     sufficient to compensate the employee and deter future
                                                                21                   violations, but not less than one hundred fifty dollars each day
                                                                22
                                                                                     that the violation continued or until judgment is final. The
                                                                                     commission and the courts shall have the authority to order
                                                                23                   payment of such unpaid wages, unpaid sick time, other
                                                                                     amounts, and civil penalties and to order any other
                                                                24
                                                                                     appropriate legal or equitable relief for violation of this
                                                                25                   article… [a] prevailing plaintiff shall be entitled to reasonable
                                                                                     attorney’s fees and costs of suit.”
                                                                26

                                                                27             72.   On or about July 19, 2019, Plaintiff complained that she was not being paid
                                                                28
                                                                     wages for all hours worked.


                                                                                                                    12
                                                                      Case 2:19-cv-05716-SPL Document 1 Filed 12/02/19 Page 13 of 16



                                                                1              73.   On July 22, 2019, the District reduced Plaintiff’s hours from 80 per two-
                                                                2
                                                                     week period to 16 in retaliation against her for complaining about unpaid wages.
                                                                3
                                                                               74.   Defendant took adverse actions against Plaintiff within 90 days of her
                                                                4

                                                                5    complaint about not receiving minimum wage, entitling Plaintiff to a presumption that
                                                                6
                                                                     Defendant’s adverse actions were retaliation.
                                                                7
                                                                               75.   Approximately 133 days have passed since Defendant retaliated against
                                                                8

                                                                9    Plaintiff for complaining about not receiving minimum wage. According to A.R.S. § 23-

                                                                10   364(G), Plaintiff is entitled to at least $19,950 in compensatory damages to date, plus not
Telephone (Mesa): (480)-985-4000 ♦ Fax (Mesa): (480) 985-7552
  1630 S. Stapley Drive, Suite 212, Mesa, Arizona 85204




                                                                11
      7319 North 16th Street, Phoenix, Arizona 85020




                                                                     less than $150 per day until legal judgment is final.
      Telephone: (602) 870-9700 ♦ Fax: (602) 870-9783
          GILLESPIE, SHIELDS, GOLDFARB & TAYLOR




                                                                12

                                                                13
                                                                                                               COUNT IV

                                                                14                               Violation of the Open Meeting Law
                                                                15
                                                                               76.   Plaintiff incorporates by reference all preceding paragraphs, as if fully stated
                                                                16
                                                                     herein.
                                                                17

                                                                18             77.   The Open Meeting Law, A.R.S. § 38-431.03, provides that, prior to
                                                                19   demoting Plaintiff, the District was required to provide Plaintiff with no less than twenty-
                                                                20
                                                                     four hours’ advance notice and an opportunity to demand that the discussion occur at a
                                                                21

                                                                22
                                                                     public meeting. While a meeting was held on or about July 22, 2019, the minutes do not

                                                                23   reflect that Plaintiff’s demotion or hours were discussed at all. Thus, Chief Heaton
                                                                24
                                                                     unilaterally decided to reduce her hours in violation of the Open Meeting Law and in
                                                                25
                                                                     retaliation against Plaintiff for complaining about unpaid overtime wages.
                                                                26

                                                                27             78.   A.R.S. § 38-431.07(A) provides that “[a]ny person affected by an alleged
                                                                28
                                                                     violation of this article... may commence a suit in the superior court… for the purpose of


                                                                                                                    13
                                                                      Case 2:19-cv-05716-SPL Document 1 Filed 12/02/19 Page 14 of 16



                                                                1    requiring compliance with, or the prevention of violations of, this article, by the public
                                                                2
                                                                     body as a whole, or to determine the applicability of this article to matters… of the public
                                                                3
                                                                     body…” that the court may award civil penalties and “order payment to a successful
                                                                4

                                                                5    plaintiff in a suit brought under this section of the plaintiff’s reasonable attorney fees…”
                                                                6
                                                                     Further, “[i]f the court determines that a public officer with intent to deprive the public of
                                                                7
                                                                     information knowingly violated any provision of this article, the court may remove the
                                                                8

                                                                9    public officer from office and shall assess the public officer or a person who knowingly

                                                                10   aided, agreed to aid or attempted to aid the public officer in violating this article, or both,
Telephone (Mesa): (480)-985-4000 ♦ Fax (Mesa): (480) 985-7552
  1630 S. Stapley Drive, Suite 212, Mesa, Arizona 85204




                                                                11
                                                                     with all of the costs and attorney fees awarded to the plaintiff pursuant to this section.”
      7319 North 16th Street, Phoenix, Arizona 85020

      Telephone: (602) 870-9700 ♦ Fax: (602) 870-9783
          GILLESPIE, SHIELDS, GOLDFARB & TAYLOR




                                                                12
                                                                             79.   A.R.S. § 38-431.05(A) provides that “[a]ll legal action transacted by any
                                                                13

                                                                14   public body during a meeting held in violation of any provision of this article is null and
                                                                15
                                                                     void…”
                                                                16
                                                                             80.   The evidence will show that Chief Heaton knowingly decided to demote
                                                                17

                                                                18   Plaintiff, that he intended to deny Plaintiff and the public information and therefore
                                                                19   ensured that the demotion was not reflected in the meeting minutes when the decision was
                                                                20
                                                                     made.
                                                                21

                                                                22
                                                                             81.   Chief Heaton’s intentional actions deprived Plaintiff and the public of

                                                                23   information they were entitled to in violation of the Open Meeting Law, entitling Plaintiff
                                                                24
                                                                     to her reasonable costs and attorney fees.
                                                                25
                                                                             82.   If the court so determines that Chief Heaton’s actions were intentional,
                                                                26

                                                                27   Plaintiff requests the Court remove Chief Heaton from office and order him to pay
                                                                28
                                                                     Plaintiff’s attorney fees and costs incurred in bringing this action.


                                                                                                                   14
                                                                      Case 2:19-cv-05716-SPL Document 1 Filed 12/02/19 Page 15 of 16



                                                                1           83.    Plaintiff states that, at this time, a total amount of $33,539.25 would settle
                                                                2
                                                                     this case. This amount is justified by: (a) liquidated unpaid overtime damages; (b) treble
                                                                3
                                                                     unpaid hour damages; (c) the penalty for retaliation under § 23-364(B), (E), and (G); and
                                                                4

                                                                5    (d) attorney fees and costs.
                                                                6
                                                                            WHEREFORE, Plaintiff prays for relief against Defendants as follows:
                                                                7
                                                                            A.     Award Pepper wages due to her from Defendant in the amount of $2,409.81
                                                                8

                                                                9                  as treble damages, for a total of $7,229.43;

                                                                10          B.     Award Pepper damages (where applicable) for all unpaid overtime from
Telephone (Mesa): (480)-985-4000 ♦ Fax (Mesa): (480) 985-7552
  1630 S. Stapley Drive, Suite 212, Mesa, Arizona 85204




                                                                11
      7319 North 16th Street, Phoenix, Arizona 85020




                                                                                   Defendant, which, less unpaid wages, totals $1,204.91 in unpaid overtime,
      Telephone: (602) 870-9700 ♦ Fax: (602) 870-9783
          GILLESPIE, SHIELDS, GOLDFARB & TAYLOR




                                                                12
                                                                                   or $2,409.82 including liquidated damages;
                                                                13

                                                                14          C.     Award Pepper general compensatory damages for emotional distress,
                                                                15
                                                                                   sleeplessness, depression, loss of focus and concentration, pain and
                                                                16
                                                                                   suffering, inconvenience, mental anguish, embarrassment, frustration,
                                                                17

                                                                18                 humiliation, and the loss of enjoyment of life, as may be determined at trial;
                                                                19          D.     Award Plaintiff damages for retaliation under A.R.S. § 23-364(B), (E), and
                                                                20
                                                                                   (G) in the amount of $18,900 and increasing at a rate of $150 per day;
                                                                21
                                                                            E.     Award Pepper punitive damages as may be determined at trial;
                                                                22

                                                                23          F.     Award Plaintiff’s attorney’s fees and costs incurred in the prosecution of
                                                                24
                                                                                   this action;
                                                                25
                                                                            G.     Pre-judgment interest on all amounts for which pre-judgment interest is
                                                                26

                                                                27                 legally allowable, at the highest lawful rate;

                                                                28




                                                                                                                  15
                                                                     Case 2:19-cv-05716-SPL Document 1 Filed 12/02/19 Page 16 of 16



                                                                1        H.     Post-judgment interest at the highest lawful rate for all amounts, including
                                                                2
                                                                                attorney’s fees, awarded against Defendant; and
                                                                3
                                                                         I.     All other relief, whether legal, equitable or injunctive, as this Court deems
                                                                4

                                                                5               just and proper.
                                                                6
                                                                                                   JURY TRIAL DEMAND
                                                                7
                                                                         Plaintiff demands a jury trial.
                                                                8

                                                                9        Respectfully submitted this 2nd day of December, 2019.

                                                                10
Telephone (Mesa): (480)-985-4000 ♦ Fax (Mesa): (480) 985-7552
  1630 S. Stapley Drive, Suite 212, Mesa, Arizona 85204




                                                                11
      7319 North 16th Street, Phoenix, Arizona 85020

      Telephone: (602) 870-9700 ♦ Fax: (602) 870-9783




                                                                                                      GILLESPIE, SHIELDS, GOLDFARB & TAYLOR
          GILLESPIE, SHIELDS, GOLDFARB & TAYLOR




                                                                12

                                                                13

                                                                14                                    By: /s/ David Nowakowski
                                                                                                            David Nowakowski
                                                                15
                                                                                                            Attorney for Plaintiff
                                                                16

                                                                17

                                                                18

                                                                19

                                                                20

                                                                21

                                                                22

                                                                23

                                                                24

                                                                25

                                                                26

                                                                27

                                                                28




                                                                                                              16
